Title: From George Washington to Benjamin Lincoln, 11 December 1780
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir,
                            New Windsor 11th Decr 1780.
                        
                        I have received your favors of the 25th & 28th of last month, and it gives me very great pleasure to
                            find that you are appointed to a Committee the subject of whose deliberations you are so well acquainted with—and it adds
                            not a little to my satisfaction to hear, that it is generally composed of Gentlemen remarkable for their good sense
                            & patriotism, at a time when there never was greater occasion for men of those qualifications.
                        The general good disposition prevailing in the State, to promote measures of public utility, is also a happy
                            presage that matters will mend, in your quarter at least—But how unfortunate is it, that the fatal system of temporary
                            inlistments should still have such an influence, as to have prevailed upon your Legislature to adopt the measure of
                            raising their recruits for three years only? which in other words, is nothing more nor less, than an inducement to the
                            enemy to prosecute the War three years longer.
                        You have, to your cost, been a witness to the pernicious consequences attending a temporary Army, and have
                            therefore the better right to point out to your fellow Citizens what may be expected while the system is pursued. I will
                            still hope that they will upon a reconsideration of the matter, and conformably to the requisition of Congress, determine
                            upon raising their men for the War only.
                        I have, by this opportunity, transmitted to his Excellency the Governor an Acct of the places which will be,
                            in my opinion, most convenient & proper for the deposit of Salt, Salt meat, & Rum—The Weekly, or monthly
                            supplies of Beef Cattle, & the places at which they are to be delivered, will be pointed out occasionally by the
                            Commissary General—He is not at present with the Army—I can therefore only say, that if he has given no directions to the
                            contrary, the present monthly demand should be complied with. Should it amount to more than the consumption the best can
                            be Salted down on their arrival here.
                        Your remarks on the last clause of the Act of requisition are undoubtedly very just, and I am confident it
                            will be found upon examination that some States have been largely deficient in their specific supplies; otherwise we
                            should not at this alarming period of the year, be destitute of Flour for which I see no other chance of a supply than the
                            State of New York being obliged to take measures that will be very disagreeable, & most oppressive to individuals.
                            It is a matter of delicacy with me to complain to Congress of the default of any of the States, or to criticize upon their
                            own Acts. And I should therefore be very happy to see any of the Legislatures take the matter up, & point out the
                            dangers arising from such a latitude as is given in the case to which you allude.
                        To add to our other difficulties, the situation of the Army in respect to Cloathing, is really distressing.
                            By collecting all our remnants, and those of a thousand colors & kinds, we shall scarcely make them
                            comfortable—Uniformity, one of the essentials of discipline, & every thing in the appearance of a Soldier, must be
                            dispensed with. and what makes the matter more mortifying is, that we have, I am positively assured, Ten thousand compleat
                            suits ready in France & laying there because our public Agents cannot agree whose business it is to ship them—a
                            quantity has also lain in the West-Indies for more than Eighteen Months, owing probably to some such cause.
                        You tell me there is Cloathing enough lately arrived in private bottoms to supply the Army—This my dear Sir
                            is only tantalizing the naked—such is the miserable state of Continental credit that we cannot command a yard of it. Some
                            of the States may, & I hope will derive an advantage from it, in which case I hope they will attend to the colors
                            proper for their uniform—I informed them all very lately, to what a miserable condition the
                            Troops would be reduced except that would lay them selves out for Cloathing—I am certain that had our Supply of that
                            article been ample we could have enlisted a great proportion of the Levies, who would for the sake of Cloaths have
                            dispensed with the money bounty, for the present. With every Sentiment of regard & Affection I am—Dr Sir Your
                            Obedt Servt
                        
                            Go: Washington
                        
                    